Detailed Action
This action is in response to the communication filed on February 2, 2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-20, USC 103 rejection have been considered, but are not persuasive.
Applicant argues that “rejecting claims 1, 8, and 15, and whether purposeful or accidental, the Office action wholly misrepresents the text of Jugel. Specifically, the Office action states that “Section. 4 of Uwe discloses, the goal of our query rewriting system is to apply visualization-oriented data reduction in the database by means of relational operators, i.e, select, distinct, min, max etc.” Office action, p. 3, (emphasis added; “Uwe” referring to “Uwe Jugel” referred to as “Jugel” herein). However, Jugel provides no such discussion. Instead, Jugel explicitly states that “[t]he goal of our query rewriting system is to apply visualization-oriented data reduction in the database by means of relational operators, i.e., using data aggregation ” Jugel, § 4, p. 800 (emphasis added). In maintaining the rejection, the Office action replaces “i.e., using data aggregation,” actually recited in Jugel, with “i.e, select, distinct, min, max etc.” found nowhere in Jugel. For at least this reason, the rejection is deficient and should be withdrawn. Even in misrepresented form, Jugel still fails to teach “the query comprising ... a second portion that removes redundant values from a group.” Jugel is absent any discussion of removing redundant values from a group, much less a portion of a multi-portion query removing redundant values from a group.” Instead, Jugel discusses “visualization-oriented data reduction in the database by means of relational operators, i.e., using data aggregation and specifically, “classes of operators ... for data reduction and discuss[es] 
As further noted, “the improved query [comprising a second portion that removes redundant values from a group] not only provides a better representation of the data, but also eliminates duplicate values.” Id.

The Office action also cites § 7.2 of Jugel as allegedly teaching this feature. Office action, p. 3. However, § 7.2 of Jugel provides no such teaching. Instead, Jugel again discusses aggregating and, specifically, aggregating values to “obtain a much smaller representation of a complete time series,” “by splitting the time series (horizontally) into equidistant or distribution-based time intervals and computing an aggregated value (average) for each interval.” Jugel, §7.2, p. 807. Here, instead of removing values, much less and specifically, redundant values, Jugel is averaging values to provide a single value representative of all values in an interval. For at least this additional reason, the rejection is deficient and should be withdrawn.”
The Office respectfully disagrees and maintains the rejection. Uwe teaches in Fig. 12 query execution times and total times for three data sets. The total time measures the time from issuing the query to receiving all results at the SQL client. The fastest query is the baseline query, as it is a simple selection without additional operators. The other queries are slower, as they have to compute the additional data reduction. The slowest query is the rounding query, because it groups the data in two dimensions by w and h. The other data reduction queries only require one horizontal grouping.
Further, Lawson teaches in [0062]-[0066], wherein filter component can filter the time-stamped and contextualized data according to any specified filtering criterion. Filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range i.e., min-max. Filter component can also be configured to identify redundant data collected and discard redundant instances of the same any specified filtering criterion.
	Regarding independent claim 15, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-13 and 16-20, Applicant has not overcome the rejections and they remain similarly rejected.
 Applicant is again reminded that the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uwe Jugel, Zbigniew Jerzak (M4: A Visualization-Oriented Time Series Data Aggregation; September 1st-5th 2014, Hangzhou, China. Proceedings of the VLDB Endowment, Vol. 7, No. 10) in view of Lawson et al. (US 2013/0212420 A1).
4.	Regarding claim 1, Uwe discloses “A computer-implemented method for providing data for time-series visualizations based on stored machine-sensor data,” (See Section 1, Pg. 797) (Gathering time series data originating from various sources, including sensor networks [15], smart grids, financial markets, and many more.
“receiving, by the one or more processors, a query that is coded into a computer-executed application that queries a database system, the query comprising a first portion that defines a number of data groups (N) that data is to be divided into, and a second portion that removes redundant values from a data group, if any, the first portion comprising a SELECT DISTINCT Timestamp argument and the second portion comprising a SELECT DISTINCT MAX(Timestamp) argument:,” (See Section. 4 Pg. 800) (Applicant’s spec states in [032] that by splitting the query to get minimum value and maximum value, as well as value at minimum timestamp and value at maximum timestamp, the improved query ensures that, for minimum and maximum values, the latest timestamp is returned, instead of any random timestamp. Also, using distinct, duplicate values are filtered and only the distinct values are returned.
Section. 4 of Uwe discloses, the goal of our query rewriting system is to apply visualization-oriented data reduction in the database by means of relational operators, i.e, select, distinct, min, max etc. See also, Section 7.2, wherein this is accomplished by splitting the time series into equidistant or distribution-based time intervals and computing an aggregated value (average) for each interval [18]. Further reduction is then achieved by mapping the aggregates to a limited alphabet, for example, based on the (vertical) distribution of the values. The results are, e.g., character sequences or lists of line segments (see Section 5) that approximate the original time series. The validity of a representation is then tested by using it in a data mining tasks, such as time-series similarity matching [29]. The main difference of our approach is our focus on relational operators and our incorporation of the semantics of the visualizations.
But, Uwe does not explicitly disclose “and within the database system, the query to perform a plurality of computations within the database system, to produce an initial result set comprising N+l data groups, and to produce a result set comprising N data groups by moving data from a N+l*11 data group into a N*11 data group, each data group having a minimum value and associated timestamp, and a maximum value and associated timestamp; and transmitting, by the one or more processors, the result set to the application to provide one or more time series visualizations for display in a user interface.”
However, Lawson teaches “processing, by the one or more processors, and within the database system, the query to perform a plurality of computations within the database system, to produce an initial result set comprising N+l data groups, and to produce a result set comprising N data groups by moving data from a N+l*11 data group into a N*11 data group, each data group having a minimum value and associated timestamp, and a maximum value and associated timestamp; and transmitting, by the one or more processors, the result set to the application to provide one or more time series visualizations for display in a user interface.” (See [0065]-[0066], wherein filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. Filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range i.e., min-max. Filter component 708 can also be configured to identify redundant data collected and discard redundant instances of the same data. Filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data. Filter component 708 can also filter the time-stamped and contextualized data based on the time-stamps applied by time stamp component 712. Filter component 708 can examine the time stamps associated with the data and discard extra data values for the selected data tags.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Uwe(Visual analysis of high-volume time series data; reduction at the query level in a visualization-driven query rewriting system) with Lawson(time-stamping, contextualizing, filtering, and aggregating industrial data), in order to provide visualizations of data at high data reduction rates and accurately reflect temporal relationships between data sets from different locations and time zones. (See Lawson: Abstract)

But, Uwe does not explicitly disclose “the method being executed by one or more processors and comprising: receiving, by the one or more processors; processing, by the one or more processors; and transmitting, by the one or more processors,”
However, Lawson teaches “the method being executed by one or more processors and comprising: receiving, by the one or more processors; processing, by the one or more processors; and transmitting, by the one or more processors,” (See Fig. 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Uwe(Visual analysis of high-volume time series data; reduction at the query level in a visualization-driven query rewriting system) with Lawson(time-stamping, contextualizing, filtering, and aggregating industrial data), in order to provide visualizations of data at high data reduction rates and accurately reflect temporal relationships between data sets from different locations and time zones. (See Lawson: Fig. 2 and Abstract)

Regarding claim 2, Uwe in view of Lawson discloses “The method of claim 1, wherein the first portion comprises a floor function and a least function, which are processed to provide the number of groups.” (According to applicant’s specification, the improved queries include a first portion, and a second portion. The first portion (floor function) begins with the select distinct Timestamp and the second portion (least function) begins with the select distinct MAX (Timestamp), the data being divided into the appropriate number of groups. Section 1, Pg. 798 and Section 2 show the tuples with the minimum and maximum value, and additionally the first and last tuples, having the minimum and maximum timestamp in that pixel column; (given a relation X(a; b; c), and knowing that a is a numerical timestamp and b and c are also numerical values, we can derive two separate time series relations by means of projection and renaming.)
Regarding claim 3, Uwe in view of Lawson discloses “The method of claim 1, wherein the second portion removes a redundant value having an earlier timestamp from a group relative to a redundant value having a later timestamp.” (See Section. 2 and 4.1) (The projected real-valued time series data is then traversed by the drawing routines of the visualization client to derive the discrete pixels. We assume the projected minimum and maximum timestamps and values of the selected time series (time-start, time-end, vmin, vmax) match exactly with the real-valued left, right, bottom, and top boundaries. Timestamps are unique and the values are real-valued numbers with multiple decimals places, such that the average number of duplicates is less than one percent of the overall data.)
Regarding claim 4, Uwe in view of Lawson discloses “The method of claim 1, wherein the query is processed based on a plurality of user-defined attributes comprising the number of groups, and a timestamp range defined based on a first timestamp and a second timestamp.” (See Fig. 2 and Section 1) (A query starts at the visualization client, where the user first selects a time series data source groups, a time range, and the type of visualization. Data source groups and time range usually define the main parts of the query.)
Regarding claim 5, Uwe in view of Lawson discloses “The method of claim 1, wherein the query comprises a third portion that selectively includes a specified non-numeric value in the result set, in response to determining that the result set would otherwise not include the specified non-numeric value.” (Fig. 4 shows result set and visualization, it receives a query Q and the additional visualization parameters width w and height h.)
Regarding claim 6, Uwe in view of Lawson discloses “The method of claim 1, wherein the query comprises a third portion including interpolation to provide data in the result set when no data exists in a requested time range.” (See Fig. 6 and Fig.7)
Regarding claim 7, Uwe in view of Lawson discloses “The method of claim 1, wherein the data comprises machine-sensor data provided from one or more Internet-of-Things (IoT) devices.” (See Lawson: (FIG. 2 is a block diagram of a cloud-aware smart device that can associate respective items of industrial data with time-stamps that can be leveraged by a cloud-based service or application.)
As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing data for time series visualizations based on stored machine-sensor data, the operations comprising:” (See Lawson: [0044]) (Aspects of the systems, apparatuses, or processes explained in this disclosure can constitute machine-executable components embodied within machine(s), e.g., embodied in one or more non-transitory computer-readable mediums (or media) associated with one or more machines.)
As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected. 
As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 7and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system, comprising: a computing device; and  a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing data for time series visualizations based on stored machine-sensor data, the operations comprising:” (See Lawson: Fig.1-2)
As per claim 16, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 20, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.

	

		












		Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Mcghee whose telephone number is (313) 446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154